DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A vehicle exit assist apparatus, comprising: a warning device configured to generate a warning directed to an occupant of an own vehicle through use of at least one of sound or light in a power-on state in which electric power from a battery configured to be charged through electric power generated by a generator in operation is used; a message uttering device configured to utter a sound message, which is different from the warning, in the power-on state in which the electric power from the battery is used; and a control device configured to determine whether there exists an alert-target moving object, which approaches the own vehicle during a period in which the own vehicle is stopped, and is a target of alert when the occupant exits the own vehicle, in the power-on state in which the electric power from the battery is used, cause the warning device to generate the warning when the control device determines that the alert-target moving object exists, and to cause the message uttering device to utter the sound message when the control device determines that a predetermined message generation condition is satisfied, wherein, when the generator is stopped in the power-on state, and a predetermined , and wherein the control device is configured to determine that the predetermined specific condition is satisfied when at least one condition of a first condition, a second condition, and a third condition is satisfied, the first condition being satisfied when a boarding door provided for the own vehicle is continuously in an open state for a first period, the second condition being satisfied when a luggage door provided for the own vehicle is in an open state, the third condition being satisfied when an operation for switching door lock devices provided for the own vehicle to a locked state is performed from an outside of the own vehicle.".
Prior arts of record fail to disclose “A vehicle exit assist apparatus, comprising: a warning device configured to generate a warning directed to an occupant of an own vehicle through use of at least one of sound or light in a power-on state in which electric power from a battery configured to be charged through electric power generated by a generator in operation is used; a message uttering device configured to utter a sound message, which is different from the warning, in the power-on state in which the electric power from the battery is used; and a control device configured to determine whether there exists an alert-target moving object, which approaches the own vehicle during a period in which the own vehicle is stopped, and is a target of alert when the occupant exits the own vehicle, in the power-on state in which the electric power from the battery is used, cause the warning device to generate the warning when the control device , and wherein the control device is configured to determine that the predetermined specific condition is satisfied when at least one condition of a first condition, a second condition, and a third condition is satisfied, the first condition being satisfied when a boarding door provided for the own vehicle is continuously in an open state for a first period, the second condition being satisfied when a luggage door provided for the own vehicle is in an open state, the third condition being satisfied when an operation for switching door lock devices provided for the own vehicle to a locked state is performed from an outside of the own vehicle.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 3 and 4 depend on and further limit of independent claim 1, therefore claims 3 and 4 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683